Citation Nr: 1438872	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

A review of the record on appeal reveals that the Veteran since April 2011 has been claiming service connection for his bilateral lower extremity amputation as secondary to his service-connected heart disease.  See, for example, April 2011 Report of Contact; June 2014 notice of disagreement; and June 2014 Brief.  However, while this issue was listed in the June 2013 statement of the case (SOC), it has never been the subject of a rating decision.  Therefore, the Board does not have jurisdiction over this claim and it must be referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013); Also see 38 C.F.R. § 19.31(a) (providing, in part, that in no case will a supplemental statement of the case be used to announce decisions by the AOJ). 

Similarly, while in April 2010 the Veteran filed a notice of disagreement to the April 2012 rating decision that denied his claim for special monthly compensation based on the loss of both lower extremities, the record does not show that he thereafter perfected his appeal by filling a timely Substantive Appeal after the issuance of the June 2013 SOC.  Moreover, the record does not show that this issue was certified to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the Board finds that it also does not have jurisdiction over this claim.  

However, the Veteran's representative's once again raised the claim for special monthly compensation based on the loss of both lower extremities in its June 2014 Brief.  Therefore, the Board finds that this Brief acts as a new claim.  Accordingly, the Board will refer this claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to appear at a video conference hearing in November 2013.  His representative advised, however, that the Veteran would not be able to attend that hearing, and that he had moved.  He requested a new hearing.  The Veteran was re-scheduled for a hearing to take place in February 2014, but the RO failed to use the Veteran's up-dated address.  Therefore, the Board finds that a remand is required to schedule the Veteran for another video hearing and to provide him with timely notice of this hearing at his current address.  See 38 C.F.R. §§ 20.703 (2013).

To ensure compliance with due process requirements, this appeal is REMANDED to the AOJ for the following action:

Schedule the Veteran for a video hearing in accordance with his request.  Timely notice of the video hearing must be provided to the Veteran at his current address, which is reflected on the November 2013 correspondence from his representative.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

